CUNNINGHAM, J.,
Concurring in Result:
I applaud the thorough scholarship and excellent writing of Justice Noble. I also agree with the result the majority reaches. However, I part ways with the reasoning.
With all due respect, and in my humble opinion, this is not a curtilage issue. It is a container issue.
Trash cans, when all is said and done, are simply containers. California v. Greenwood, 486 U.S. 35, 50, 108 S.Ct. 1625, 100 L.Ed.2d 30 (1988) (Brennan, J., dissenting). They are entitled to no less Fourth Amendment and Section 10 protection than a suitcase, or a wedding gift, or a shoe box. See Robbins v. California, 453 U.S. 420, 427, 101 S.Ct. 2841, 69 L.Ed.2d 744 (1981) (overruled on other grounds by United States v. Ross, 456 U.S. 798, 102 S.Ct. 2157, 72 L.Ed.2d 572 (1982)) (stating that, within the meaning of the Fourth Amendment, “[N]o court, no constable, no citizen, can sensibly be asked to distinguish the relative ‘privacy interests’ in a closed suitcase, briefcase, portfolio, duffel bag, or box.”) “[A] constitutional distinction between “worthy” and “unworthy” containers would be improper.” Ross, 456 U.S. at 822, 102 S.Ct. 2157. If the identity of the owner is known, there is an expectation of privacy to its contents. See Katz v. United States, 389 U.S. 347, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967) (stating that governmental search and seizure of another’s property absent a warrant is presumptively unreasonable). This is true whether the container is in one’s bedroom, sitting in the kitchen, out in the middle of the yard, or even outside the curtilage.
In those cases, there must be a warrant to search or probable cause and exigent circumstances. See United States v. Jacobsen, 466 U.S. 109, 120, n. 17, 104 S.Ct. 1652, 80 L.Ed.2d 85 (1984) (“A container which can support a reasonable expectation of privacy may not be searched, even on probable cause, without a warrant.”) None were present in this case. So, trash cans are protected.
Unless.
Unless the contents are abandoned.
Then there is no Fourth Amendment or Section 10 standing to question the search. See Abel v. United States, 362 U.S. 217, 241, 80 S.Ct. 683, 4 L.Ed.2d 668 (1960); King v. Commonwealth, 374 S.W.3d 281, 286-87 (Ky.2012).
In my opinion, trash is not abandoned until it is placed in the stream of the public trash pickup service. See United States v. Dela Espriella, 781 F.2d 1432, 1437 (9th Cir.1986) (holding that placing garbage for collection constitutes abandonment of property); United States v. Terry, 702 F.2d 299, 308-09 (2d Cir.1983) (finding that placing trash out for collection is an act of abandonment); United States v. Reicherter, 647 F.2d 397, 399 (3d Cir.1981) (“[T]he placing of trash in garbage cans at a time and place for anticipated collection by public employees for hauling to a public dump signifies abandonment.”); United States v. Vahalik, 606 F.2d 99, 101 (5th Cir.1979) (“[T]he act of placing garbage for collection is an act of abandonment which terminates any [FJourth [Ajmendment protection.”); United States v. Shelby, 573 F.2d 971, 974 (7th Cir.1978) (“[T]he placing of trash in the garbage cans at the time and place for anticipated collection by public employees for hauling to a public dump signifies abandonment.”).
“It is common knowledge that plastic garbage bags left on or at the side of a public street are readily accessible to animals, children, scavengers, snoops, and other members of the public.” See California v. Greenwood, 486 U.S. at 40, 108 S.Ct. 1625. When it is placed at the location of pickup, the owner is proclaiming to *35all the world that “I’m through with this stuff; come and get it.” Until then, the owner maintains control over it and may move it around to different places, take matter out of the garbage, or add rubbish thereto. In most instances, it will be either at the curb or in the dumpster. It conceivably could be other places, even within the curtilage.
It can become very confusing when we try to analyze “trash pull” cases on the curtilage analysis. The majority, writing through Justice Noble, admits this. “Whether the two trash pulls were illegal is a deceptively complex question.” As the very thorough analysis of the majority indicates, the courts of the land are all over the boards on the curtilage issue.
It seems unfair to me to expect our policemen on the streets to understand these subtle legal nuances and apply the slippery four point analysis of Dunn.
I take no issue with the majority statement that location is an important consideration as to the expectation of privacy. But even the curtilage analysis is not conclusive to whether the container has Fourth Amendment protection. There are containers which may be found inside the curtilage which are not protected. Dumpsters and items displayed for yard sales are just two examples. At the same time, there may be containers outside the curti-lage which are protected. An identified piece of luggage left at the curb by someone who had just exited a cab at a hotel would be just one of many examples. See State v. Kealey, 80 Wash.App. 162, 907 P.2d 319, 326 (1995); see also State v. Ching, 67 Haw. 107, 678 P.2d 1088, 1092-93 (1984) (controlled substances found in a closed brass cylinder were properly suppressed because the cylinder was inside an unzipped leather pouch, police found owner’s identification before opening the cylinder, and the defendant retained an expectation of privacy in cylinder’s contents); State v. May, 608 A.2d 772, 776 (Me.1992) (controlled substances found in defendant’s misplaced wallet suppressed because the searching officer knew to whom the wallet belonged and was not searching it for purposes of identification).
“Trash pull” investigations are a nasty business for our law enforcement officers. They are also dangerous. The trash can on one of the “pulls” in this case was being foraged at 12:30 in the morning only 12 feet from the Appellee’s door. A person can get shot that way. That is why a bright line rule is necessary to protect the rights of individuals and the safety of our law enforcement officers as well.
The curtilage analysis by Justice Noble in this case is, typically, flawless. However, I would suggest that it is unnecessary to go there when dealing strictly with trash. In doing so, I fear we fail to give our law enforcement people clear and concise guidance.
Therefore, I concur in result only of the majority opinion.
VENTERS, J., joins.